FILED
                             NOT FOR PUBLICATION                                APR 05 2010

                                                                           MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JUMAH THOMAS MOORE-ALI,                           No. 08-15425

               Plaintiff - Appellant,              D.C. No. 4:05-CV-02676-SBA

   v.
                                                   MEMORANDUM *
 JEANNE WOODFORD; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                 Saundra Brown Armstrong, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and LEAVY, Circuit Judges.

        California state prisoner Jumah Thomas Moore-Ali appeals pro se from the

district court’s order denying his application to pursue his civil rights action in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LSS/Research
forma pauperis (“IFP”). We have jurisdiction under 28 U.S.C. § 1291. We review

for abuse of discretion. O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990). We

affirm.

       Moore-Ali does not contest on appeal that he is a three-strikes filer under 28

U.S.C. § 1915(g). Moreover, the district court correctly determined that he did not

show that he was “under imminent danger of serious physical injury.” 28 U.S.C.

§ 1915(g). The harm Moore-Ali alleged occurred approximately one year before

he filed the action. Accordingly, the district court properly denied his IFP

application.

       AFFIRMED.




LSS/Research                              2                                    08-15425